 ROYAL PLATING AND POLISHING CO.,.INC.545It is evident that such questions could best be settled by an election, and in a letterof May 15 Respondent suggested that the parties consent to an election to be con-ducted by the Board, or one conducted by the Respondents. In the latter event thepartieswere to select jointly the person to conduct it and to agree on the scopeof his duties.The Union, on May 23, rejected both alternatives and repeated itsinsistence on a check of cards.This was the last correspondence on the subject, andon June 4 Respondents conducted a poll on the floor of the plant during workinghours.Black, previous to the poll, told the employees assembled in a meeting that it-would be conducted by two local judges, and that it would be secret.He furtherdeclared that if the Union won he would bargain with it. Ballots were passed outasking for a check in a square opposite a "yes" or "no" to the question as to whetherthe employees wished to have the Union.The record does not disclose any anti-union statement or interrogations uttered during the election.According to Blackthe result of the balloting was unfavorable to the Union, but it does not appearwhether it was announced to the employees.ConclusionsThe Board held in itsBlue Flash 6decision that interrogation of employees is notunlawful unless coercive.The taking of a poll is a form of interrogation, and thesame test applies.7 It is not violative of the Act unless it is conducted in a context,or against a background, of coercive or discriminatory statements or activities, or whenthe purpose of the poll is to undermine the Union. I find no such background orpurpose here.Black testified credibly that numerous employees told him at theplant, and came to his house to tell him, that they did not wish to be represented by theUnion though they had signed up for it.As has been found, the Union did not infact have a majority among the employees,on March 4, 3 months before the poll,when it demanded recognition. I find Respondents had a good-faith doubt that amajority of the employees had designated the Union as their representative.WhenRespondents suggested an election to be conducted by the Board or arranged by theparties the Union rejected the suggestion and continued to insist on recognition on thebasis of a card check. In the absence of a coercive context or background I find thatRespondents, by polling their employees, did not violate Section 8(a) (1) of the Act.CONCLUSIONS OF LAW1.Cameo Lingerie, Inc, and Sea Isle Manufacturing, Inc., are employers engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers' Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The preponderance of the evidence does not establish that Respondents engagedin the unfair labor practices alleged in the complaint.RECOMMENDED ORDERThe complaint should be, and hereby is, dismissed.' e Blue Flash Express, Inc,109 NLRB 591.'7 SeeEmmaGilbert, et at., individually and as Co-Partners d/b/a A. L. ilbert Com-pany,110 NLRB 2067, 2072.Royal Platingand PolishingCo., Inc.andMetal Polishers,Buffers, Platers andHelpersInternationalUnion, Local 44,AFL-CIO.Case No. 22-CA-1640.August 27, 1964DECISION AND ORDEROn February 3, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as set148 NLRB No. 59.760-577-65-vol. 148-36 546'DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth in the attached Trial Examiner's Decision.Thereafter, the Re-spondent, the General Counsel, and Charging. Party filed exceptionsto the Trial Examiner's Decision and briefs in support thereof.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision and the entire record in this case, including the ex-ceptions and briefs,' and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingmodifications :For the reasons in his Decision we agree with the Trial Examiner'sconclusion that Respondent violated Section 8(a) (5) of the Act byfailing to disclose to the Union, while it and the Union were engagedin contract negotiations, its intention to shut down operations at itsBleecker Street plant, and by unilaterally, and without notice to theUnion, closing down the plant .2The facts found. by the Trial Examiner reveal,inter alike,that onApril 1, 1963, the Respondent decided that its Bleecker Street opera-tions had to be closed down, and that it would sell the premises totheHousing Authority of the City of Newark.Acting upon thisdecision, and without notice to the Union, the Respondent initiatednegotiations for the sale of the property to the Authority. On May 14,Respondent granted the Authority an irrevocable 90-day option topurchase.Agreement thereafter was reached on the terms of thesale, and the Respondent on June 3, 1963, conveyed title to the Au-thority.As part of the agreement of purchase and sale, the Respond-ent obtained from the Authority the right to occupy the premises as atenant on a monthly basis for a period of 6 months.During the period when negotiations for the sale of the propertywere going on, the Respondent was engaged, pursuant to a timelyrequest from the Union, in negotiating a renewal of their collective-bargaining agreement, which had terminated on April 18, 1963.Meet-ings were held on April 30 and May 7 and 17. The parties failedto reach an agreement, and on the morning of May 17 the Union struck.As a result, the Respondent immediately came to terms with theUnion and an agreement was concluded subject to ratification by theemployees.1Charging Party's request for oral argument is denied as, in our opinion, the record,including the exceptions and briefs,adequately presents the Issues and positions of theparties2Member Leedom concurs with the Trial Examiner'sfinding that the Respondent vio-lated Section 8(a) (5) by its unilateral action in terminating its Bleecker Street operationswithout consulting with the Union.However,in accordance with his- position inTownand Country Manufacturing Company,Inc, et al,130 NLRB 1022,he bases his findingof a violation solely on the ground that the Respondent was under a statutory duty tobargain as to the effects on employees of the closedown of operations, and not because itfailed to bargain over the economic decisions to sell the plant premises and to discontinueoperations.See alsoAdams Dairy, Inc.,137 NLRB 815. =ROYAL PLATING AND POLISHING CO., INC.547Purportedly because of the strike,the Respondent on May 17 re-solved that the time had come for it to terminate its business, butinstead of so informing the Union,or advising it of the contemplatedsale of-the premises,the Respondent remained silent, and on May 23-proceeded to sign the agreement that the parties had concluded onMay 17. Shortlyafter the execution of the new agreement, how-ever, the Respondent turned away work destined for the plant and afew days later six polishers were laid off.The explanation given tothe Union in answer to its inquiries was that the Respondent was"liquidating."The Respondent insistedthat it wasnot going outof business and that itwas only "getting smaller" and was "trying outsomething."As noted, the Respondent sold its property on June 3,and although it could have continued its operations at the same loca-tion for another 6 months, it informed the Union for the first timeon June 14 that it had sold its property,that it was closing down itsoperations,and that all remaining employees would be laid off.Bythe end of June, all operations at its Bleecker Street plant ceased,and shortly thereafter the Respondent sold all of its machinery andequipment at public auction.The Trial Examiner correctly found that Respondent was underan obligation at the start of negotiations for a new contract to notifythe Union of its impending sale of its property and to afford the Unionan opportunity, if it desired, to consult and negotiate with Respond-ent about the contemplated action and the possibility of alternativeapproaches that might avoid such action.Failing other resolution,the Union had the right to bargain about the effects upon employeesof the impending action.As we have emphasized before,3 seemingly,unsolvable problems can, upon occasion, be solved if the parties to abargaining relationship confront each other honestly and openly acrossthe bargaining table with their respective problems and positions.Had Respondent consulted with the Union in this case,the latter atleast would have been able to negotiate concerning effects on employeesof Respondent's decision to close down the operations,rather thandevoting its energies and attention to the establishment of phantomrates of pay and conditions of employment.Moreover, the Unionmight have been able to advance a solution to the problems confront-ing Respondent, however remote that possibility may have been. Itis not necessary that a satisfactory solution to the serious issues in-volved in a closedown of operations be the probable result of bargain-ing negotiations for the obligation to give notice and opportunity fordiscussion of such matter to be a viable and intrinsic part of the statu-tory bargaining obligation.The basic concepts of the Act call forB TVtnn-DiwieSto,ea,Inc.,147 NLRB 788. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDutilization of joint efforts at the bargaining table 4 to solve difficult andseemingly insoluble problems as well as those more amenable to aresolution satisfactory to both sides.The Act does not, of course,compel agreement; it does compel notice and opportunity for discus-sion to the end that all possible bases for agreement are fully explored.THE REMEDYWhile the Trial Examiner correctly found that Respondent violatedthe Act in failing to bargain with the Union, by way of remedy, hemerely ordered Respondent to establish a preferential hiring list con-sisting of those employees laid off by reason of the closing of theBleecker Street plant, to be used if Respondent should resume opera-tions ; and to bargain with the Union in the event it should resumeoperations 5He expressly declined to recommend a backpay order, onthe grounds that the Board has not heretofore granted such an orderin cases where no Section 8(a) (3) violation is alleged, the Employer isno longer in business, and it is conceded that the shutdown was madefor valid economic reasons. In his view such an order would be puni-tive rather than remedial.The General Counsel and the Union haveexcepted to the Trial Examiner's failure to recommend a backpayorder, noting that absent such a provision, employees are afforded norelief from the effects of Respondent's unlawful conduct.We findmerit in the exceptions.'The Board has indicated that backpay orders are appropriate meansof remedying 8 (a) (5) violations of the type involved herein, evenwhere such violations are unaccompanied by a discriminatory shut-down of operations.7Furthermore, we do not agree with the TrialExaminer's' apparent assumption that the imposition of a backpayaward in the instant case is punitive rather than remedial, and that,therefore, the Board is precluded from ordering Respondent to makethe employees whole for loss of pay occasioned by Respondent's unfairlabor practices.In fashioning remedies the Board must bear in mindthat the remedy should "be adapted to the situation that calls for re-dress," 9 with a view toward "restoring the situation as nearly as pos-4 East Bay Union of Machinists,Local 1304, United Steelworkers of America,AFL-CIO,etc(FibreboardPaper ProductsCorporation)v.N.L.R.B.,322F. 2d 411(C.A.D C.),enfg.138 NLRB 5505He also recommendedthat the copiesof the notice attached to his Decision marked"Appendix"be mailedto each employee.0BecauseMember Leedomfinds 8(a) (5) only inthe iefusalto bargain concerning theeffects uponemployees of the closing down of the plant, he wouldremedy suchviolationby requiring the Respondentto bargainwith the Union,upon request,as to such effects.He thereforefinds unacceptablethe TrialExaminer's RecommendedOrder orthe expan-sion of thatorder by his colleagues'SeeWinn-Dixie Stores,Inc., supra;Adams Dairy,Inc., supra.See alsoTown andCountry Manufacturing Company, Inc.,et al.,136 NLRB 1022, 1031.9 Ibid.9N.L R.B. v. Mackay Radtio & TelegraphCo , 304 U.S. 333. ROYAL PLATING AND POLISHING CO., INC.549sible, to that which would have obtained but for [the unfair laborpractice]." 10Adherence to these principles may well lead the Boardto conclude, in one case, that no backpay or other affirmative relief isrequired," and, in another case, that a backpay award is necessary,"-where although the basic substantive violations are similar or identi-cal, they occurred in different contexts.Thus it is true that inFibreboard, Town and Country,andAdamsDairy,the Board in fashioning its remedies gave consideration to thefact that the employers had contracted out only a portion of their op-,erations.But while this circumstance justified the Board in directinga resumption of the operations contracted out, it was not the sole con-sideration that motivated the Board in also ordering a backpay remedy.The different circumstances here present, to wit, the Respondent's totalcessation of operations and the sale and disposition of its physicalproperties, would justify the Board in not ordering the Respondentto resume operations, but they hardly provide a logical basis for absolv-ing the Respondent of liability for a deliberate disregard of its bar-gaining obligations under the Act and the consequent injuries inflictedupon the employees in the immediate loss of jobs and accumulatedbenefits.Moreover, the facts here are also unlike those inRenton News.13TheBoard is not here confronted with a situation where an immediatetermination of Respondent's business became a matter of pressingeconomic necessity.Here, no change in technology, at least none thatthe record discloses, had made the continuance of the Respondent'sbusiness prohibitively costly. Indeed, the Respondent contemplatedthe use of its plant for at least another 6 months, after it had conveyedtitle to the premises.Nor can we say that, had the Respondent made agood-faith effort to acquaint the Union with the contemplated sale ofits property, and of its business difficulties, it would not have broughtforth an offer from the Union which could have produced desiredeconomies and permitted the Respondent to continue its business if notat its old location, then at another.It is clear that in the present case it would be impractical to ordera restoration of thestatus quoin order to achieve a theoretically morejust remedy.But if we are to effectuate the policies of the Act andachieve the desideratum of responsible collective bargaining, it is es-sential that a backpay remedy be ordered, one that fits the circum-stances of this case.Accordingly, we shall order the Respondent tomake whole employees for any loss of pay suffered by them as a resultof the Respondent's unlawful refusal to bargain on and after April 30,10Phelps Dodge Corp.v.N.L.R.B.,313 U.S. 177, 194.11Carl Rochet and Charles Ruud, partners,doing business as The Renton News Record,et al.,136 NLRB 1294."Winn-Dixie Stores,Inc., supra.11The Renton News Record,et al., supra. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD1963, by paying to each of them a sum of money equal to the amounthe would have earned as wages from the time of his termination tothe time he secured equivalent employment elsewhere,but in no eventpast the date of December 4, 1963, the date upon which Respondentwas required to vacate the Bleecker Street premises,under its oralagreement with the Authority.Backpay shall be based upon theearnings which the terminated employees would normally have re-ceived during the applicable period less any net interim earnings, andshall be computed on a quarterly basis in the manner set forth in F. W.Woolworth Company,90 NLRB 289;N.L.R.B.v.Seven-Up BottlingCompany ofMiami,Inc.,344 U.S.344; with interest thereon,IsisPlumbing ctj HeatingCo.,138 NLRB 716.ORDERPursuant.to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, with the addi-tions noted below, and orders that the Respondent, Royal Platingand Polishing Co., Inc., its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder with the following additions :1.The following paragraph 2(f) is added, to the RecommendedOrder :"Make whole those individuals whose names appear on the pref-erential hiring list, required to be created under paragraph 2(a)above, for any loss of pay they may have suffered by reason of Re-spondent's unfair labor practices, in the manner set forth in the sec-tion of this Decision entitled `The Remedy.' "2.The following sentence is added to paragraph 2(a) of the TrialExaminer's Recommended Order :"Notify, if and when we resume operations of a plant, as afore-said— all the individuals whose names appear on the aforesaid pref-ential hiring list, if serving in the Armed Forces of the United States,of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the ArmedForces."3.The following paragraph is added before the last indented para-graph of the notice to all employees attached to.the Trial Examiner'sDecision :WE WILL make the individuals we laid off between April 30 andJuly 1, 1963, whole for any loss of pay each of them may havesuffered from the date of termination to the date each has securedequivalent employment with another employer, but in no event'past December 4,1963. ROYAL PLATING AND POLISHING CO., INC.5514.The following paragraph is added immediately below the sig-nature line at the bottom of the notice :NoTE.-We will notify, if and when we resume operations ofa plant, as aforesaid, all the individuals whose names appear onthe aforesaid preferential hiring list, if serving in the ArmedForces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.MEMBER JENKINS, concurring in part and dissenting in part :I would find, like my colleagues, that the Respondent's conduct wasviolative of Section 8 (a) (5) and (1), but for a differing reason.The course of events which took place between April 1 and Septem-ber 1, 1963, demonstrates conclusively that, throughout the entire pe-riod in which the Respondent and the Union were engaged in contractnegotiations, the Respondent made no reference to its plans with re-spect to the sale of the Bleecker Street plant.No such reference wasmade although the Respondent had decided to sell the plant prior tothe commencement of negotiations with the Union, although it hadgiven the Housing Authority an irrevocable option to purchase priorto agreeing to terms with the Union, which terms thereafter were em-bodied in an executed collective-bargaining agreement, and althoughRespondent had no plans for continuing the business after dispositionof its facilities.Section 8(d) of the Act requires that parties who are engaged incollective bargaining must "confer in good faith."Where, as here, oneof the parties deliberately conceals from the other a fact which is sovitally material to the terms and conditions of employment of the em-ployees involved, that party cannot be said to have conferred in goodfaith with the other.Under circumstances such as these, the negotia-tion of a contract looking to the future when Respondent knew at theoutset the business had no future, can only be described as a sham.For this reason, and without reaching either the question of whetherthe Act has been violated by virtue of the Respondent's failure tobargain with the Union over its decision to cease operations at theBleecker Street plant or by virtue of its failure to bargain with theUnion over the effects of such cessation, I would find that the Respond-ent's conduct was violative of Section 8(a) (5) and (1) of the Act.I agree with my colleagues that backpay should be awarded in thiscase.I would not find, however, that, because the Respondent soughtand received the right to remain on the Bleecker Street premises on amonth-to-month basis for 6 months after the sale, it necessarily in-tended to remain on the property for that period or for any period 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeyond the conveyance of the Sussex Avenue plant. The latter oc-curred on September 1, at which time, for economic reasons, all ofRespondent's operations ceased completely. I would find the control-ling date for the cutoff of backpay to be the date at which the Re-spondent ceased operating for economic reasons and not the date untilwhich it had nothing more than the empty legal right to use thepremises. I would not, therefore, order backpay for the period afterSeptember 1, 1963.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding under Section 10(b) of the National LaborRelationsAct (hereincalled theAct), heard by Trial Examiner Joseph I. Nachman at Newark, NewJersey, on October 16 and 17,1involves allegationsthat RoyalPlating and PolishingCo., Inc.,' (herein called Respondentor Company), violatedSection 8(a) (5) and (1)of the Act, by refusingto bargainwith Metal Polishers,Buffers, Platers andHelpersInternationalUnion, Local 44, AFL-CIO (herein called Local 44, or the Union),the recognized representative of Respondent'semployees,concerning Respondent'sdecisionto terminatebusiness operations.3The General Counsel doesnot contend thedecision to terminate operationswas forthe purpose of underminingthe Union, nordoeshe contend thatsuch decisionwas for other thanlegitimate economic considera-tions.At thehearing all parties were representedby counsel and were afforded fullopportunity to adducerelevanttestimonyand to examine and cross-examine witnesses.At the conclusion of the testimony,counsel forthe respectiveparties arguedorally,and thereafter submitted briefs, all ofwhich hasbeen duly considered.Uponthe entirerecord in the case, and from my observation of thewitnesses, includ-ing their demeanor while testifying,I make the following:FINDINGS OF FACT 41.THE UNFAIR LABOR PRACTICEA. BackgroundRespondent has been engaged in the metal plating and polishing business for anumber of years. It was a family business; Joseph Bartle, its current president,havingworked in the plant from his early years and grew up in the business.The plantconsisted of two separate buildings,one known as the Bleecker Street plant, theother as the Sussex Avenue plant,physically located about two blocks apart, butoperated as a single unit.The Union'was for some,years recognized,and sinceMarch 7, 1960,has been certified as the collective-bargaining representative of Re-spondent's employees in a unit which the parties concede and I find to be appropriate,composed of all production and maintenance employees, excluding office clericalemployees,professional employees,guards,watchmen,and supervisors as definedin the Act.Successive contracts since about 1947,mostly on an annual basis, werenegotiated.Certainly for the past 10 years Joseph Bartle has devoted his full timeto the management of all facets of the Company's business,and conducted the bar-gaining negotiations on behalf of Respondent.The last contract which set forth infull all the terms and conditions of employment was executed April 18, 1961,effective for 1 year,and thereafter from year to year,unless terminated by notice.A memorandum executed by the parties on June 21,1962;made certain modificationsinwage rates,and continued the 1961 contract for an additional year,to.ADril 18,1963.Events occurring during the 1963 negotiations will be hereafter set forth insome detail.'"Unless otherwise noted all dates are in 1963.2Name corrected in accordance with stipulation of the parties.8 The charge was filed June 19, and complaint issued August 22.6 The complaint alleges and I the answer admits facts which establish that Respondentwas engaged in commerce'within the meaning of the Act:'I so find.'Also,the complaintalleges, the answer admits,and I find, that Local 44 is a labor,organization within themeaning of the Act. ROYAL PLATING AND POLISHING CO., INC.553The undenied and credited testimony of the members of the Union's negotiatingcommittee is to the effect that for the past 7 or 8 years contract negotiations followeda standard. pattern; as one witness put it, "It was like a broken record."The Unionwould make known its contract demands; Barile would reply that business was bad,competition keen, that he was losing money and could not afford a wage increase, andbefore he would give any he would close the plant. The union representatives wouldindicate that they did not take Barile's statements seriously.Ultimately an under-standing would be reached and a contract signed.B.Current factsBefore taking up the negotiations for the 1963 contract, and to better understandthe significance of the events, it is necessary to make reference to a series of eventsinvolving the sale by Respondent of its Bleecker Street plant, where the vast majorityof its employees worked .51.Sale of the Bleecker Street plantThe Bleecker Street plant is located in an area designated for redevelopment.For some time there had been general talk that the Housing Authority of the Cityof Newark (herein called Authority), would take the premises for redevelopmentpurposes, but no serious negotiations to that end had occurred.Barile admitsthat about April 1 he reached a final and definite decision that the Bleecker Streetoperation had to be closed out, although no decision was made as to the timing of thatevent.He admits that he did not advise the Union of that decision at the time,saying it was his intention to do so during the contract negotiaions then scheduledfor April 30.On May 14, Respondent gave the Authority a 90-day irrevocableoption to purchase the Bleecker Street property at the agreed price of $550,000.Barile admits that in the latter part of May he asked the Authority to expedite itspurchase of the property.On June 3, Respondent conveyed the property to theAuthority, collected the purchase price, and obtained from the latter the right tooccupy the premises as a tenant of the Authority.While the tenancy agreementis from month to month, with the right to the Authority to demand possession at theend of any month, Barile admits that he' had an understanding with the Authoritythat he could retain possession up to 6 months.However, about June 15, Respondentceased all operations at the Bleecker Street premises, and shortly thereafter sold allthe machinery and equipment at public auction.62.The 1963 contract negotiationsThe first meeting of the 1963 negotiations was held on April 30.More than amonth prior to the meeting, the Union had written Barile setting forth desiredimprovements in the contract.? At Barile's request, the Union's business agent orallystated the Union's demands and, as in past meetings, Barile stated that he was losing,money, could not afford any increases, and before he would give anything, hewould close the plant.Barile admits that at no time during this meeting did he ap-praise the Union of his plans to discontinue, the business, or any part thereof, orof any possible sale of the premises to the Authority.His stated reason for not doingso was that the subject just never came up.The next negotiating meeting was onMay 7. So far as the record shows, the only, topic discussed was wages; the businessagent urging Barile to make some wage increase offer for submission to the employees.and Barile insisting that he could afford no increase.With respect to this meetingBarile also admits that he did not inform the Union of his plans to terminate thebuciness or of the possible sale of the Bleecker Street property.The next meeting was during the morning of May 17. Prior to this meeting theUnion's membership had authorized a strike absent a reasonable wage offer fromRespondent, and Barile was aware of that fact.At the start of, this meeting thebusiness agent told Barile that if the latter, could not make some kind of offer forincreasedwages the employees would strike.Barile replied, in substance, thatthere never had been a strike at Respondent's plant, and there never would be be-6 Barile admitted that in the spring of 1963, employment, at Bleecker Street totaled75 to 80, and at Sussex Avenue about 6.O The Sussex Avenue plant continued in operation until August 31, whenitwas sold.The General Counsel does not contend that Respondent violated Section 8(a)(5) withrespect to the sale ofthe SussexAvenue plant, hence the facts with respectto that saleare notset forth.'rBarile admitsthat he received that letter, and-that he did not reply to it, but put it inhis desk drawer and gave it no further thought. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause he (Barile) would lock the door and throw the key away before he wouldpermit that to happen.The business agent thereupon called all the employees outon strike, and placed pickets at the plant.This occurred about 11:30 am. Barileadmits that at this meeting he did not inform the Union of his plans to terminatethe business, or of the possible sale of the Bleecker Street property to the Authority.Barile also admits that when the employees struck he made the definite decision thatnow is the time to go out of business.8During the afternoon of May 17 (Friday), the Union's business agent and fourmembers of its negotiating committee, again met with Barile.This meeting tookplace at the Newark office of the Federal Mediation and Conciliation Service, withConciliation Commissioner DeLorenzo in attendance.9At the inception of thismeeting, all parties being present, Barile asked, "What will it take to settle thestrike?"The Union stated it wanted a 10-cent an hour increase to all employees.After Barile and DeLorenzo conferred privately, the latter returned to the unionrepresentatives stating that Barile offered an increase of 41/2 cents to certain em-ployees and 21/2 cents to others, excluding the polishers.This offer the Union re-jected.After again conferring privately, Bartle and DeLorenzo returned to theunion representatives, and after some bickering Barile offered a 5-cent hourly increaseto all employees except the polishers, the latter to receive pay for the one-half daythey were on strike on May 17.The Union accepted this offer subject to ratificationby its membership.taAt this meeting Barile also failed to inform the Union ofhis plans to terminate the business, or of the possible sale of the Bleecker Streetproperty to the Authority.iiThe morning of May 23, the parties met briefly to sign a document embodyingthe agreements they reached the afternoon of May 17.12Barile admits that at this-meeting he did not tell the Union of the contemplated sale of the Bleecker Streetplant, or of any possible termination of the business.While waiting for the em-ployee members of the Committee to assemble in his office, Barile did ask BusinessAgent Scheuermann if some of the polishers should be laid off, what seniority rightstheywould have in other departments. Scheuermann replied that the contractprovides for departmental seniority, and if there should be a layoff among thepolishers the problems could be discussed at that time.No further discussion tookplace at that time regarding layoffs or reduction in personnel.13Several days later8Up to thispoint there is no conflict in the testimony;the findings being based onadmissions by Barite,or upon uncontradicted testimonyIt is to be borne in mind that on May 14 Bartle had given the optionto the Authority.11Barite asked to be notified promptly of the decision of the membership after its meet-ing scheduled for Sundayevening (May 19).He was advised immediately after the meet-ing that the membership had approved the agreement reached the preceding Friday."This finding is based on the credited testimony of Business Agent Scheuermann andCommitteemenWard,Sheppert,and DryerThe contrary testimony of Bartle to the effectthat he told the Union on this occasion that the property would be sold and the businessterminated,that he would accept no further work,and that he was agreeing to the wageincrease only because it was for the short period necessary to complete the work on hand,isnot credited.Barile did not impress me as a credible witness. Time after time 'he wascontradicted by prior inconsistent statementsFrequently,when pressed for important de-tails of the meeting during the afternoonofMay 17,he would take refuge in the answerthat he was,during the afternoon referred to, "in a fog" and felt "completely dejected."In short, Bartle's uncorroborated testimony,as well as his demeanor while testifying, wasnot such as to inspire confidence.DeLorenzo did not testify,as the subpena served uponhim by Respondent was quashed by me on the authority ofInternational Furniture Com-pany,100 NLRB 127,footnote 2, and the cases there cited.Moreover,in view of the factthat Bartle admittedly made no reference to the termination of the business when theparties met and signed the agreement on May 23,as hereafter set forth,and the fact thatthe contract which was executed on May 23,was for a period of a year, without referenceto a prior termination in the event of the discontinuance of the business,the testimony ofScheuermann,Ward,Sheppert, and Dryer seems more consistent with the probabilities.-12 The document then signed provided for a 5-cent hourly increase to all employees, ex-cept polishers,retroactive to April 18, and that as so amended,the contract of April 18,1901,should remain in effect to April 18, 1964,and thereafter from year to year unlessterminated by notice"Bartle testified that he explained to Scheuermann that he was asking the question Inview of his'liquidation plans,and because the polishers, many of whom would haveseniority rights, were not qualified for work'in other departments,and that Scheuermannpromised to let him(Bartle)know about this, but never did. Scheuermann denied this.For the reasonsiibove stated I credit Scheuermann. ROYAL PLATING AND POLISHING CO., INC.555Shop Steward Ward noticed that work destined for the plant was being turned away,and a day or two later six polishers were laid off.The termination slips given thesix polishers bore thelegend"Liquidating."Ward and his shop committee calledon Barile to discuss the situation.Barile at first claimed he knew nothing aboutit,but after talking with someone in his office, told Ward, "I'm liquidating "Wardasked if this meant he (Barile) was going out of business.Barile replied, "No,I'm getting smaller.I am trying out something."Ward tried for several days tocommunicate with the business agent, but being unable to do so, again talked withBarile on one of the last few days in May.Ward again asked Barile if he wasgoing out of business, and Barile replied, as he did on the prior occasion, that he wasnot going out of business; he was "just liquidating."Ward later communicated withhis business agent and a meeting with Barile was scheduled for June 7.In the meanwhile, during the latter days of May, the Authority notified Barilethat it was exercising the option given it on May 14 to purchase the Bleecker Streetproperty.Barile admits that in the latter part of May (he thought it was May 28) hetelephoned a representative of the Authority and asked the latter to expedite thepurchase of the property.The transaction was closed on June 3, with the payment ofthe purchase price and the execution and delivery of a deed.From and after thattime Respondent retained the property as a tenant from month to month, with anoral understanding that it might occupy the premises for a period up to 6 months.On or about June 7, Business Agent Scheuermann and the employee committeemet with Barile at the latter's office.Scheuermann asked Barile what he meantby "liquidating," if this meant that he was laying off all the employees and closingthe business.Barile replied, as he had in the past, "No, I am not closing down. Iam just liquidating."Scheuermann and his committee again met with Barile onJune 14.On this occasion Scheuermann confronted Barile with the fact that hewas turning work away, laying off people, and apparently closing down operations.Barile, for the first time told the union representatives that the Bleecker Street planthad been sold; that operations there would be discontinued; that all employees wouldbe laid off immediately except for the few in the barrelling department who wouldcontinue until the work on hand was completed; and that then the Bleecker Streetplant would be through.Scheuermann asked Barile if there was anything the Unioncould do.Barile replied that "nobody could help at this time."There have beenno further meetings between the parties.By the end of June all employees hadbeen dismissed and operations at Bleecker Street terminated.On July 10, themachinery and equipment was sold at public auction.14Analysis and Concluding FindingsThe General Counsel does not contend that Respondent closed the BleeckerStreet plant, for the purpose of undermining the Union, nor does he question thatRespondent terminated that operation for other than legitimate economic reasons.Rather, the General Counsel contends that during the negotiations between theparties beginning April 30, Respondent, by withholding from the Union all informa-tionwith respect to the contemplated closing of the Bleecker Street plant, wasguilty of refusing to bargain in good faith, and was guilty of a further refusal tobargain in good faith by unilaterally, and without notice to the Union, terminatingitsoperations at the Bleecker Street plant.For the reasons set forth below, Iagree with the General Counsel.As I have found above, the first time Barile definitely told the Union that opera-tions at the Bleecker Street plant would be terminated was at the meeting of June 14.Even at the afternoon meeting of May 17, when contract terms were agreed upon,and also at the May 23 meeting, when the contract extension agreement was executed,Barile refrained from even mentioning to the Union that he had any plans to dis-continue operations.He did this notwithstanding the admitted fact that on April 1he had reached the definite conclusion that termination of the business could notbe avoided (although no decision as to timing was then made), on May 14 hadgiven the Authority an option to purchase the plant premises, and on' May 17, whenthe employees struck, concluded this was the time to effectuate'the decision to closedown.Nor was there any good-faith disclosure 'after May 23 of any intention todiscontinue the business (until the meeting of June 14), for Barile, as I have found,continued to be evasive by telling the Union, "No, I am not closing down. I amjust liquidating,"and on at least one occasion when this statement, was. made, thetransactionwith the Authority had been fully consummated.When the Union14 As above stated, operations at Sussex Avenue, continued' until about September 1,when that'operation was soldThe General Counsel does not contend that any violationof the Act resulted from the sale of the Sussex Avenue plant. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas finally told on June 14 that theBleecker Streetplant was being closed, it wasvirtually handed a faitaccompli,for bythen mostof the employees had been laidoff, and in a few days thereafter the remainder were terminated.Barile's courseof conduct is consistent only with the conclusion that he acted as he did with adeliberate purpose in mind, and that his purpose must have been to avoid bargain-ing with the Unionduringthe April 30 to May 23 period of negotiations, over suchmatters as severance and termination pay, insurance and pension funds, and. likesubjects that might be expected to arise when a business is being closed.Barile'sfailure to inform the Union while negotiations were in progress, of his intention toclose the plant, reduced the bargaining which did occur, and the agreement whichresulted therefrom, to no more thanan exercisein frivolity, and constituted bad-faith bargaining.Cf.Rapid Bindery, Inc. and Frontier Bindery Corporation, 127NLRB 212, enfd. 293 F. 2d 170 (C.A.2); Aluminum Tubular Corporation andAmerican Flagpole Equipment Co., Inc.,130 NLRB 1306, enfd 289 F. 2d 595(C.A. 2).Unless the statutory duty to bargain in good faith means that an employermay not conceal or withhold from the Unionhis intentionto shut down his plant, thenat least so far as the Union is concerned that statutory objective becomes "only apromise to the ear to be broken to the hope, ateasingillusion like a munificentbequest in a pauper's will" (per Mr. Justice Jackson inEdwards v. California,314U.S. 160, 186).Likewise, by proceeding unilaterally, without notice to the Union, to close downthe Bleecker Street plant, Respondent refused to bargain in good faith with theUnion.Town and Country Manufacturing Company, Inc., et al.,136 NLRB 1022,order enfd. on other grounds 316 F. 2d 846 (C.A.5); Fiberboard Paper ProductsCorporation,138 NLRB 550, enfd.sub nom. East Bay Union of Machinists, Locial1304, United Steelworkers of America, AFL-CIO, etc. v. N.L.R.B.,322 F. 2d 411(C:A.D.C.), cert. granted 375 U.S. 963;Adams Dairy, Inc.,137 NLRB 815, en-forcement denied 322 F. 2d 533 (C.A. 8), petition for cert. pending. See alsoPepsi-Cola Bottling Company of Beckley, Inc.,145 NLRB 785.15 "Unilateral ac-tion by an employer without prior discussion with the Union does amount to arefusal to negotiate about the affectedconditionsof employment .."N.L R.B.v.Benne Katz, etc., d/b/a Williamsburg Steel Products Co.,369 U.S. 736, 747.See alsoTelegraphers v. Chicago etc. Railway Co.,362 U.S. 330, where it wasspecifically held that a decision by managementto eliminatejobs was a mandatorysubject of bargaining.Accordingly, I find and conclude that by withholding from the Union while thepartieswere bargaining, the information that Respondent intended to close downat its Bleecker Street operations, and by unilaterally, without notice to the Union,closing such operations, Respondent refused to bargain with the Union, and therebyviolated Section 8(a) (5) and (1) of the Act.I)There remains the question of fixing the time when Respondent's refusal to bargainoccurred.The General Counsel contends that such refusal occurred April 1,when, as Barile admits, he made the decision to close down. I am unable to agreethat a refusal to bargain occurred at that point.Respondent at that time had takenno overt step to implement the decision to close down, or which would indicate thathe intended to effect a shutdown without giving the Union an opportunity to bargainabout his decision.Conceivably, Respondent might well have made the necessarydisclosure at the appropriate time. I conclude, however, that when the parties metin negotiationson April 30, Respondent was then dutybound to inform the Union ofthe decision to close the plant.This, admittedly, it did not,do. I therefore findand conclude that Respondent's refusal to bargain occurred on April 30.H. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and take certain affirmative action, setforthin the Recommended Order below,which will effectuate the, policiesof the Act.The General Counsel does not ask that Respondent be required to reestablish itsoperations.The affirmative remedy he requests is that Respondent be required to(1) establish, a preferential hiring list consisting of those employees who were laidu Respondent would distinguish the Board's decisions in'Town and Country Manufac-turing Company, Inc., et al., Fibreboard Paper Products Corporation,and AdamsDairy,'Inc., supra,on the ground that those cases involved the subcontracting or closing down ofonlya portionof the employer's operations,while In the instant case the employer closedthe entire plant. I regard this to be a distinction without a difference,and conclude thatthe principle ofTown and Country, Fibreboard,andAdams DairyIs fully applicable here. ROYAL PLATING AND POLISHING CO., INC.557off by reason of the closing of the Bleecker Street plant, to be used by Respondent inthe event it resumes operations; (2) bargain with the Union in the event such opera-tions are resumed; (3) pay backpay to those employees laid off by reason of theclosing of the Bleecker Street plant from the date they were severally laid off, untilthey find substantially equivalent employment; and (4) mailing, instead of posting,the usual notice to the employees. In support of such requested remedy, particularlythe request for backpay, the General Counsel relies on such Board cases asTownand Country Manufacturing Co., Inc., et al.,136 NLRB 1022;Fibreboard PaperProducts Corporation,138 NLRB550; Adams Dairy, Inc.,137 NLRB 815;EstiNeiderman and Gizela Eisner, co-partners doing business as Star Baby Co.,140NLRB 678,Darlington Manufacturing Company, et al.,139 NLRB 241; andBonnieLass Knitting Mills, Inc.,126 NLRB 1396.As I have found that Respondent, in violation of Section 8(a)(5) of the Act,closed down the Bleecker Street plant without bargaining with the Union on thatdecision, I shall recommend that Respondent place the names of all employees laidoff by it on or after April 30 on a preferential hiring list, and, in the event it hereafterresumes operation, to offer those employees immediate reinstatement to theirformer or substantially equivalent positions without prejudice to the seniority andother rights and privileges which they severally theretofore enjoyed.Also, it willbe recommended that in the event Respondent resumes operation, it shall, uponrequest, bargain with the Union as the exclusive representative of the employeesin the unit herein found appropriate.As the customary posting of a notice atRespondent's plant is no longer feasible, nor would such posting have the desiredeffect, I shall recommend that Respondent be required to mail a copy of such noticeto the Union, and to each employee who was on Respondent's payroll at anytimebetween April 30 and July 1.I do not think an award of backpay, as requested by the General Counsel is ap-propriate under the facts of this case.The cases relied on by the General Counselare all distinguishable, and I have been referred to no decision by the Board, norhasmy independent research revealed any case where the Board has awardedbackpay in a situation comparable to that prevailing here. InTown and Country,Fibreboard,andAdams Dairythe employer had continued to operate its business,simply contracting out the performance ofa portionthereof without bargainingwith the Union.To remedy such violation the Board directed the employer toresume the contracted-out work, reinstate the displaced employees to the jobs theyformerly held, and make them whole for any loss of pay they may have sustained.In the instant case the employer is no longer in business, and reinstatement can onlybe offered if the employer resumes operations-relief which the General Counseldoes not seek. InDarlington, Star Baby,andBonnie Lass,although the Boardfound a violation. of Section 8(a) (5) by -reason of the employer's unilateral termina-tion of its business without notice to or bargaining with the Union, it also found aviolation of Section 8(a)(3), because the decision to terminate the business wasmade to avoid bargaining with the Union.The backpay awarded in those casesappear to have been for the purpose of remedying the Section 8(a) (3) violation. Ihave found no case where, as here, no Section 8(a)(3) violation is alleged, and theGeneral Counsel concedes that the decision to close down was made for valideconomic reasons, with no intention of undermining the Union. In such circum-stances an award of backpay would appear to be punitive rather than remedial,cf.Carl Roche,t and Charles Ruud, partners, doing business as Renton NewsRecord, et al.,136 NLRB 1294, 1298, and would not effectuate the policies of theAct.Indeed, inRudy Barber, Louis B. Barber and Robert Hamlyn, Co-partners,d/b/a Barbers Iron Foundry,126 NLRB 30, the Board held that an award of back-pay was inappropriate where that had been a permanent cessationrof business, anditawarded backpay inBonnie Lass, supra,because that employer had a function-ing business, albeit on a substantially reduced scale, and might resume the discon-tinued operation.126 NLRB at 1398.Accordingly, I do not recommend a back-pay award.Upon the foregoing findings of.fact,-and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning of Section 2(2) of the Act,which is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization withinthe meaningof Section 2(5) of theAct, and at all times material has been the certified and recognized collective-bargaining representative of a unit appropriate for the purposes of collective bar-gaining withinthe meaning of Section 9(b) of the Act, composed of all production 558DECISIONSOF NATIONALLABOR RELATIONS BOARDand maintenance employees employed at Respondent'sNewark,New Jersey,plant,excluding all office clerical employees, professional employees,guards, watchmen,and supervisors as defined in the Act.3.Since April 30, both by its failure to disclose to the Union,while the partieswere engaged in contract negotiations,itspurpose to shut down operations of itsBleecker Street plant, and by unilaterally, and without notice to the Union,closingdown its aforesaid plant, Respondent refused to bargain collectively with the Union,and thereby engaged in unfair labor practices proscribed by Section 8(a) (5) and (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaningof the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in this case,pursuant to Section 10(c) of the NationalLaborRelations Act,as amended,I recommend that Respondent, Royal Plating and Polishing Co., Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Metal Polishers,Buffers, Platers andHelpers International Union,Local 44, AFL-CIO, as the exclusive representativeof all employees in the appropriate unit, consisting of all production and main-tenance employeesemployed atitsNewark,New Jersey,plant, excluding all officeclerical employees,professional employees, guards, watchmen,and supervisors asdefined in the Act.(b) In any like or related manner dnterfering with,restraining,or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the above named or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in otherconcerted activities for the purposes of collective bargaining or other mutual aidor protection,or to refrain from any and all such activities,except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized by Section 8(a)(3) oftheNationalLaborRelations Act, as amended.2.Take the following affirmative action which it is found will effectuate thepolicies ofthe Act:(a)Create a preferential hiring list containing the names of all employees laidoff by it between April 30 andJuly 1,1963, and notify the aforementioned Union,and each listed employee, of the establishment of such list and the contents thereof.If and when it shall resume operations,it shall offer the individuals whose namesappear on the aforesaid list full reinstatement to their former or substantially equiv-alent positions,without prejudice to their seniority or other rights and privilegespreviously enjoyed,all as set forth above in the section entitled"The Remedy."(b) If and when operations are resumed,bargain collectively,upon request,withMetal Polishers,Buffers,Platers and Helpers InternationalUnion, Local 44,AFL-CIO,as the exclusive representative of all employees in the appropriate unitabove set forth,and embody any understanding reached in a signed agreement.(c)Preserve and,upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary or useful inchecking compliance with this Order.(d)Mail an exact copy of the attached notice marked"Appendix,"16 to MetalPolishers,Buffers, Platers and Helpers International Union,Local 44, AFL-CIO,and to each employee whose name appears on the preferential hiring list requiredby paragraph 2(a) hereof.Copies of said notice,to be furnished by the RegionalDirector for Region22 ofthe Board (Newark,New Jersey),shall,after beingsigned by its authorized representative,be mailed immediately upon receipt thereof,as herein directed.(e)Notify the aforesaid Regional Director, in writing,within 20 days from thereceipt of this Decision,what steps it has taken to comply herewith.17"In the event this Recommended Order is adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Ex-aminer" in the notice In the further event that the Board's Order is enforced by a decreeof a United States 'Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order "11 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the aforesaid Regional Director, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith." DOUGLAS COUNTY ELECTRICMEMBERSHIP CORP.559APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL, if and when we resume operating a plant for the plating or polish-ing of metal, bargain on request with Metal Polishers, Buffers, Platers andHelpers International Union, Local 44, AFL-CIO, as the exclusive representa-tive of all employees in the appropriate unit consisting of all production andmaintenance employees employed at our Newark, New Jersey, plant, exclud-ing all office clerical employees, professional employees, guards, watchmen, andsupervisors, as defined in the National Labor Relations Act, as amended, andembody any understanding reached into a signed agreement.WE WILL create a preferential hiring list containing the names of all em-ployees laid off by us between April 30 and July 1, 1963, and notify the above-mentioned Union and all persons named on said list of the establishment thereof.WE WILL, if and when we resume operations of a plant, a aforesaid, offerall the individuals whose names appear on the aforesaid preferential hiringlist,full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges previouslyenjoyed.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join, or assist the above-named orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asauthorized by Section 8(a) (3) of the National Labor Relations Act, as amended.All our employees are free to become, remain, or refrain from becomingor remaining, members of the above-named Union or any other labor organiza-tion, except that this right may be affected by an agreement in conformitywith Section 8(a)(3) of the National Labor Relations Act, as amended.ROYAL PLATING AND POLISHING CO., INC.,Employer.Dated------------------By-------------------------------------------(Representative)(Title)Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withitsprovisions.Douglas County Electric Membership CorporationandInter-national Brotherhood of ElectricalWorkers, AFL-CIO.CaseNo. 10-CA-5503.August 27,1964DECISION AND ORDEROn May 6,1964, Trial Examiner Alba B. Martin issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after, the Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.148 NLRB No. 61.